Citation Nr: 0515518	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for hepatitis.  
The case was forwarded to the Board.  In December 2003, the 
Board REMANDED the case to the RO for additional development.  
That development has been completed to the extent possible, 
and the case was returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The preponderance of the evidence, to include a recent 
physician's opinion, shows that the veteran's hepatitis C, 
incurred during active duty, was caused by substance abuse; 
direct service connection for disease or disability due to 
substance abuse is precluded by law.


CONCLUSION OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.303, 3.304 (2004); VAOPGCPREC 2- 98, 
VAOPGCPREC 7-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the December 2003 Board decision, the 
May 2002 rating decision, the June 2002 Statement of the 
Case, the April 2005 Supplemental Statements of the Case, and 
the letters sent to the appellant by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for service connection for hepatitis C 
and complied with VA's notification requirements.  The 
Statement of the Case set forth the laws and regulations 
applicable to the appellant's claim.  Further, the January 
2002, March 2004 and  January 2005 letters from the RO to the 
appellant, informed him of the types of evidence that would 
substantiate his claim, that he could obtain and submit 
private evidence in support of his claim, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for hepatitis C, of the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  The Board finds that prior to the May 2002 RO 
decision and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters from the RO provided to 
the appellant did not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the letters noted 
above, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
January 2002, March 2004 and January 2005 correspondence and 
asked him to identify all medical providers who treated him 
for hepatitis C.  The RO has obtained all identified 
evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in March 2005, which 
included appropriate historical and clinical findings and was 
adequate for rating purposes.    The Board finds this 
examination, along with other evidence of record, provides 
sufficient findings upon which to determine whether the 
veteran is entitled to service connection for hepatitis C.   

For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.

Factual Background

The service medical records show that the veteran was treated 
for hepatitis while on active duty.  The RO denied his claim 
on the basis that it was due to willful misconduct: sharing 
non-sterile needles for drug usage.  The veteran denies that 
he shared needles with anyone; he attributes his in-service 
hepatitis to exposure to someone in his barracks who had 
hepatitis.  He notes that he shared drinking glasses and 
cigarettes with that individual.  In the alternative, the 
veteran contends that his hepatitis may have been caused by 
food preparation associated with his duties as a cook while 
on active duty.

The service medical records showed that the veteran was 
admitted to a hospital in November 1970 with a diagnosis of 
serum hepatitis.  He was discharged from the hospital in 
January 1971.  His discharge report and his Medical 
Examination and Duty Status report indicated that he had a 
history of sharing needles with two people and using 
amphetamines.  It was recorded in a clinical record cover 
sheet that the cause of the veteran's hepatitis was an 
injection of amphetamines two months prior to admission. 

A report of an in-service Line of Duty Investigation noted 
that an individual who served with the veteran (KLT) 
testified that he and his wife had hepatitis, and that he and 
the veteran shared clothes, bedding and cigarettes, and drank 
from the same glass.  The veteran substantiated this 
testimony when interviewed and added that he had never used a 
hypodermic needle or told anyone else that he had.  The 
investigating officer stated that the credibility of the 
veteran and KLT was somewhat suspect.  Moreover, upon a 
February 1971 psychiatric evaluation, the veteran gave a 
history of drug abuse.  Nonetheless, the February 1971 Report 
of Investigation showed that it was determined that the 
veteran's hepatitis was not proximately caused by intentional 
misconduct or negligence.

An October 2001 post-service medical report indicated that 
the veteran had hepatitis C and that this was likely what he 
had while he was in service, although it was also observed 
that an exact test for hepatitis C (as opposed to A or B) did 
not exist until 1989; and that the clinician was unsure 
whether the veteran's hepatitis was active or dormant.  He 
was also noted to have a negative hepatitis B surface antigen 
test result in October 2001.  In January 2002, the veteran 
was tested and found  to be hepatitis B-antibody positive.   

The veteran underwent a VA examination on March 2005.  He 
reported that he believed he contracted hepatitis C during 
service when he shared clothes, bedding, cigarettes and 
drinking glasses with a friend who had hepatitis and was 
jaundiced.  Alternatively, the veteran argued that he became 
infected with hepatitis C while working as a cook during 
service.  Although he admitted to a prior history and current 
abuse of cannabis, he denied any use of cocaine or other IV 
drugs.   

The VA examiner found that the veteran had hepatitis C.  
Liver function tests were stable.  The examiner indicated 
that the Center for Disease Control had determined that there 
was a very low incidence of transmission of the hepatitis C 
virus related to household contact and heterosexual exposure.  
Accordingly, the examiner found that it was less likely than 
not that the veteran became infected with hepatitis C from 
sharing clothes, drinking glasses or cigarettes from others.  
The examiner further concluded that in view of the veteran's 
history, he likely became infected with hepatitis C as a 
result of substance abuse.  The examiner confirmed he had 
reviewed the case file in preparation for the examination 
report.  

Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).   

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  In 
support of this conclusion, the Board notes that the service 
medical records, which were contemporary with the initial 
service diagnosis, showed that his discharge report and his 
Medical Examination and Duty Status report indicated a 
history of sharing needles with two people and using 
amphetamines.  It was recorded in a clinical record cover 
sheet that the cause of the veteran's hepatitis was an 
injection of amphetamines two months prior to admission.  
Additionally, upon a February 1971 psychiatric evaluation, 
the veteran gave a history of drug abuse.

The veteran's admission of intravenous (IV) drug use was made 
in connection with medical treatment.  Subsequent statements 
were made in connection with either an in-service Line of 
Duty Investigation or in connection with a claim for VA 
benefits.  Therefore, the service medical records have a 
higher probative value than his subsequent statements.  
Moreover, the investigating officer who conducted the service 
Line of Duty Investigation, stated that the credibility of 
the veteran and KLT, regarding the etiology of the diagnosis 
in relation to the investigation, was somewhat suspect.  
Nevertheless, the February 1971 line of duty determination 
that the veteran's hepatitis was not caused by intentional 
misconduct is evidence that supports the veteran's claim.

Although the October 2001 post-service VA medical report 
indicated that the veteran had hepatitis C and that this was 
likely what the veteran had while he was in service, there is 
no indication that the clinician reviewed the veteran's case 
file.  Thus any information regarding the veteran's hepatitis 
C diagnosis during service was most likely based on history 
provided by the veteran.  Furthermore, the October 2001 post-
service VA medical report supports the claim to the extent 
that, the clinician essentially opined that the veteran's 
hepatitis began during active service. This physician did not 
address the question of etiology (i.e., whether the hepatitis 
was caused by IV drug abuse versus some other in-service 
event, such as a vaccination or tattoos).  The fact that the 
hepatitis probably began during service is not in dispute; 
the appeal turns on the question of whether it was due to IV 
drug abuse, which by VA regulation is willful misconduct that 
precludes a grant of service connection on a direct 
incurrence basis.  

The Board recognizes the veteran's contentions regarding the 
diagnosis and etiology of the hepatitis C.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of diagnosis 
or medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although the veteran is competent to report to a 
medical provider whether he used cocaine or other IV drugs 
during service, his own assertions regarding the etiology of 
his condition are not competent medical evidence, and 
therefore not probative in value.

The line of duty determination noted above lends some support 
to the veteran's claim, although the probative value of this 
evidence is weakened by the observation questioning the 
veteran's credibility, and it is not competent as to medical 
questions, such as the etiology of the veteran's hepatitis 
(see Espiritu, supra), but the only competent medical 
evidence that addresses the contended causal link clearly 
weighs against the veteran's claim.  Specifically, following 
the VA examination of March 2005, which included a review of 
the record (to include service medical records), a history 
obtained from the veteran and a consideration of both 
clinical test results and findings from the Center of Disease 
Control, the examiner observed  that there was a very low 
incidence of transmission of the hepatitis C virus related to 
household contact and heterosexual exposure and opined that 
that it was less likely than not that the veteran became 
infected with hepatitis C from sharing clothes, glasses or 
cigarettes from others.  The examiner further concluded that 
in view of the his history of substance abuse, the veteran 
likely became infected with hepatitis C as a result of 
substance abuse.  Again, the Board does not dispute the 
service onset of hepatitis C; the central question here is 
one of etiology or more precisely, whether it was caused by 
IV drug abuse, which by VA regulation is willful misconduct 
that precludes a grant of service connection on a direct 
incurrence basis.  The March 2005 VA opinion weighs against 
the claim of an etiology for hepatitis that is not due to 
willful misconduct and there is no medical opinion that 
indicates otherwise.  The Board finds that this opinion is 
the most probative evidence of record with regard to the 
current appeal because it specifically addresses the question 
at hand-the etiology of the veteran's hepatitis-it was based 
upon a review of the relevant evidence in the claims file and 
an evaluation of the veteran, and it is supported by a 
rationale.   

In summary, the preponderance of the evidence indicates that 
the veteran incurred hepatitis C during active duty as the 
direct result of IV drug abuse.  Accordingly, direct service 
connection for disease or disability due to such substance 
abuse is precluded by law.  38 C.F.R. §§ 3.301; VAOPGCPREC 2-
98, VAOPGCPREC 7-99.

As the preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


